          Case 1:21-cv-00396-RJL Document 15 Filed 08/13/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 CAIRN ENERGY PLC and
 CAIRN UK HOLDINGS LIMITED,

                                Petitioners,
                                                         Case No. 1:21-cv-00396-RJL
         v.

 REPUBLIC OF INDIA,

                                Respondent.



                     THE REPUBLIC OF INDIA’S MOTION TO STAY

       Respondent Republic of India respectfully submits this Motion to Stay this action pending

the resolution of annulment proceedings before the Court of Appeal of The Hague, Netherlands.

As set forth in the accompanying Statement of Points and Authorities, a stay is warranted here

because the Court of Appeal of The Hague will decide numerous issues that overlap with critical

questions at issue in the parallel U.S. litigation to enforce the award, and considerations of judicial

efficiency, international comity, and the balance of hardships all weigh in favor of a stay.

       Pursuant to Rule 7(a) of the Civil Rules of the United States District Court for the District

of Columbia, Respondent submits herewith a Statement of Points and Authorities in Support of its

Motion to Stay. Respondent also submits the following documents, with exhibits, in further

support of its Motion to Dismiss:

   1. The Declaration of Professor Albert Jan van den Berg, dated August 13, 2021;

   2. The Expert Opinion of Justice (Retired) Pradeep Nandrajog, dated August 13, 2021,

       pursuant to Rule 44.1 of the Federal Rules of Civil Procedure;
          Case 1:21-cv-00396-RJL Document 15 Filed 08/13/21 Page 2 of 2




   3. The Expert Opinion of Sudipto Sarkar SA, dated August 13, 2021, pursuant to Rule 44.1

       of the Federal Rules of Civil Procedure; and

   4. The Declaration of Carolyn B. Lamm, dated August 13, 2021, attaching exhibits supporting

       the motion.

       Pursuant to Rule 7(c) of the Civil Rules of the United States District Court for the District

of Columbia, Respondent also submits herewith a Proposed Order.

       Pursuant to Rule 7(m) of the Civil Rules of the United States District Court for the District

of Columbia, Respondent discussed the relief sought in this motion with counsel for Petitioners.

Petitioners oppose the relief requested in this motion.



Dated: August 13, 2021                               Respectfully submitted,
       Washington, DC


                                                     /s/ Carolyn B. Lamm                   .
                                                     Carolyn B. Lamm (D.C. Bar No. 221325)
                                                     Nicolle Kownacki (D.C. Bar No. 1005627)
                                                     David P. Riesenberg (D.C. Bar No. 1033269)
                                                     701 Thirteenth Street, NW
                                                     Washington, DC 20005
                                                     Telephone:     + 1 202 626 3600
                                                     Facsimile:     + 1 202 639 9355
                                                     clamm@whitecase.com

                                                     Counsel for the Republic of India




                                                 2
